             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 1 of 22




                                                      THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9
     MARTHILDE BRZYCKI,
10                                                     CASE NO.: 2:18-cv-01582-MJP
                                   Plaintiff,
11                                                     PLAINTIFF’S TRIAL BRIEF
     vs.
12

13   HARBORVIEW MEDICAL CENTER and
     UNIVERSITY OF WASHINGTON,
14
                                   Defendants.
15

16
                                        I.      INTRODUCTION
17          Plaintiff Marthilde Brzycki formerly worked as an Advanced Registered Nurse Practitioner
18   (“ARNP”) at Harborview Medical Center where she was an employee of the University of
19   Washington. Until the University hired Tricia O’Donohue (formerly Tricia Roland) as Brzycki’s
20   manager, Brzycki had received positive feedback about her work from the physicians she worked
21   with and the patients she served. Before her hire at Harborview, O’Donohue previously lived in
22   Brzycki’s native country of Haiti, where she lived in a residence that employed Haitian women as
23   cooks. O’Donohue described her experiences in Haiti as being treated “like a queen” and admired
24   by Haitian women for “beautiful white skin.” Based on her experiences living in Haiti, O’Donohue
25   adopted stereotypes and biases about the appropriate roles and behaviors of “real Haitian woman,”
26   that informed her perception of and interactions with Brzycki at Harborview. When Brzycki did
27

     PLAINTIFF’S TRIAL BRIEF - 1                                              FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                            SUBIT & THOMAS LLP
                                                                     Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798
                                                                                     (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 2 of 22




 1   not conform to these expectations, O’Donohue launched an investigation that led to the University
 2   imposing on Brzycki the most serious level of discipline short of termination. O’Donohue also
 3   refused to engage in an interactive process to develop a reasonable accommodation for Brzycki’s
 4   anxiety and, along with other managers, retaliated against Brzycki for making complaints of
 5   discrimination. Brzycki now brings this action for discrimination on the basis of race and national
 6   origin in violation of the Civil Rights Act of 1964 (“Title VII”) and the Washington Law Against
 7   Discrimination (“WLAD”); retaliation in violation of Title VII and the WLAD; and failure to
 8   accommodate her disability in violation of the WLAD. She seeks damages for economic losses
 9   she suffered during her employment at Harborview and emotional distress damages under state
10   and federal law.
11                                 II.   STATEMENT OF FACTS
12          Plaintiff Marthilde Brzycki is Black and is a native of Haiti. She moved to the U.S. when
13   she was eleven years old and continues to speak with a strong Haitian accent. Brzycki began her
14   University employment at Harborview Medical Center in 2011 as a part-time/per diem Registered
15   Nurse (“RN”). She received “distinguished” and “successful” marks on the one performance
16   review she received while she was an RN in late October, 2014.
17          After receiving her master’s degree and her ARNP license, Brzycki began working as a
18   full-time hourly Registered Nurse 2 in Harborview’s Stroke Center in November 2014. She
19   became a full-time Stroke Health Care Specialist (“HCS”) in January 2015, after Harborview
20   approved her ARNP privileges. Based on the language of her offer letter, Brzycki understood that
21   she was an exempt salaried employee. Brzycki was the only Black and Haitian-American
22   employee working in the Stroke Center and was one of very few Black employees working with
23   stroke patients at Harborview.
24          As Brzycki quickly learned, the Stroke Center had a history of patient complaints, high
25   staff turnover, and long wait times for patients to receive follow-up care after being discharged
26   from the hospital. To address these concerns, she developed and implemented algorithms to
27

     PLAINTIFF’S TRIAL BRIEF - 2                                                FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 3 of 22




 1   improve patient care. She received positive feedback verbally and in email from the neurologists
 2   with whom she worked, in addition to many “Wow Cards” from patients thanking her for her high-
 3   quality care
 4   A.     Brzycki’s first discrimination complaint.
 5          Brzycki’s first year and a half at the Stroke Center were tumultuous due to the departure,
 6   in quick succession, of two Stroke Center Program Managers. The first Stroke Program Manager
 7   for whom Brzycki worked was Vicki Johnson. Brzycki was not provided a formal job description
 8   when she began working as the Stroke HCS. Instead, Brzycki learned her responsibilities by
 9   shadowing Johnson, who had been performing both the Stroke Program Manager and Stroke HCS
10   roles before Brzycki was hired. Johnson trained Brzycki on how to complete chart notes by giving
11   her a template to use as a guide. She instructed Brzycki to provide plenty of detail because the
12   notes were meant for the patient’s primary care doctors, consulting specialists, and rehabilitation
13   facilities or nursing homes. Johnson also encouraged Brzycki to prepare for patient visits by
14   reviewing records at home over the weekend and gave Brzycki a USB drive on which she could
15   save patient information for when she worked at home. Johnson also permitted the Stroke Resource
16   Nurse, Dawn Drury, to complete work off-site.
17          Before long, Brzycki observed Johnson making racially charged comments about minority
18   staff members and patients. In August 2015, Brzycki complained to Johnson’s manager, Assistant
19   Administrator for Patient Care Services Kathy Hare, about Johnson’s conduct. Brzycki informed
20   Hare that Johnson had used racially insensitive language to describe employees of color. Brzycki
21   also described concerns about Johnson’s management skills and communication style. Hare
22   assigned Human Resources Consultant Nola Balch to investigate Brzycki’s complaint. Brzycki
23   also complained to the University of Washington’s University Complaint Investigation and
24   Resolution Office (“UCIRO”). Although Balch concluded that Johnson had not engaged in a
25   hostile work environment, she did find deficiencies in Johnson’s leadership skills. Johnson went
26   on leave in December 2015 and never returned to work.
27

     PLAINTIFF’S TRIAL BRIEF - 3                                                FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 4 of 22




 1          Brzycki also met with Director of Health Care Specialists Kelly Paananen in August 2015
 2   regarding her concern that Johnson was asking her to do work outside of her scope as a Health
 3   Care Specialist. Paananen agreed with Brzycki that tasks such as answering phones and managing
 4   the nurse triage EPIC in-basket should not be done by the Stroke HCS. She told Brzycki to focus
 5   on her clinic practice and on training the Stroke Resource Nurse as needed. Paananen documented
 6   this discussion in an email to Hare.
 7          After the 2015 investigation, Hare asked Abby Tesfamariam, then Director of Nursing for
 8   procedural areas, to assess the Stroke Center operations. Tesfamariam noted that Johnson had
 9   concerns about Brzycki’s documentation practices and efficiency. She also made findings
10   regarding Brzycki’s rounding practices and coordination with physicians and nurses. None of
11   Brzycki’s managers met with Brzycki to discuss the concerns identified in Tesfamariam’s report,
12   nor did they put anything in place to notify Brzycki of the concerns or help her address them.
13   Tesfamariam also noted that Stroke Resource Nurse Drury reviewed patient charts in the mornings
14   on the train. Paananen, too, noted that the Stroke Resource Nurse worked remotely during her
15   morning commute.
16          After Johnson left, Miryah Hibbard served as an Interim Stroke Program Manager while
17   Harborview sought a full-time replacement. Although Hibbard made efforts to better define
18   Brzycki’s job responsibilities, Hibbard was often absent from work and she, too, failed to provide
19   a job description or clear scope of duties for Brzycki. Hibbard gave Brzycki positive feedback and
20   discussed with her the possibility of transitioning to the Stroke Program Manager role when
21   Hibbard returned to her previous position at Harborview.
22          Hibbard went on leave in or about June 2016. By July 2016, Hibbard, too, had separated
23   from Harborview. Hare then stepped in to manage the team. Hare did not instruct Brzycki not to
24   work off-site or off-the-clock.
25          It is a University expectation that all employees will receive a yearly performance
26   evaluation. Although Brzycki had started working as a Health Care Specialist in January 2015, she
27

     PLAINTIFF’S TRIAL BRIEF - 4                                               FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                             SUBIT & THOMAS LLP
                                                                      Suite 1200 Hoge Building, 705 Second Avenue
                                                                             Seattle, Washington 98104-1798
                                                                                      (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 5 of 22




 1   still had not received a review by July 2016. Eager for feedback on her job performance, Brzycki
 2   asked Hare to conduct a performance review and identified colleagues to participate in the review.
 3   Despite these requests, Brzycki did not receive a single performance review during her time
 4   working in the Stroke Center.
 5   B.     Tricia O’Donohue’s arrival at Harborview.
 6          In August 2016, Harborview hired Tricia O’Donohue (then Tricia Roland) as Stroke
 7   Program Manager. From the beginning, O’Donohue treated Brzycki differently from other
 8   providers and members of staff who were not Black and who were not natives of Haiti. For
 9   example, early on, O’Donohue confronted Brzycki and asked her, “How did you get this job? It’s
10   a very challenging position,” in a disbelieving tone. She would ask Brzycki if she felt competent
11   in her job. O’Donohue also told Brzycki on multiple occasions to be grateful for her job, and she
12   frequently made negative comments about Brzycki’s clothing, even though Brzycki always
13   dressed professionally. Brzycki understood O’Donohue’s statements as expressing that
14   O’Donohue’s belief that Brzycki did not belong as a Stroke HCS and that she was in her position
15   as the result of affirmative action rather than based on her own merits.
16          O’Donohue had previously worked in Haiti and was married to a man who is a native of
17   Haiti. As Brzycki and her friend and former coworker Lilia Merveus, who is also of Haitian
18   national origin will testify, within Haitian culture, women are widely viewed as belonging either
19   in the home or in the service industry. Even in the U.S., it is rare to see Haitian women, or
20   immigrant women of color generally, in management and leadership positions such as the one Ms.
21   Brzycki held. Brzycki did not conform to stereotypes ascribed to Haitian women as being
22   deferential or submissive. She spent her formative years in New York City and is outspoken and
23   assertive. She is unafraid to question her managers and supervisors when she believes that their
24   actions are unjust or unfair.
25          O’Donohue repeatedly and insistently asked Brzycki and her friend Lilia Merveus, who is
26   also of Haitian national origin, to cook Haitian food and bring it into the office for her. O’Donohue
27

     PLAINTIFF’S TRIAL BRIEF - 5                                                 FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                               SUBIT & THOMAS LLP
                                                                        Suite 1200 Hoge Building, 705 Second Avenue
                                                                               Seattle, Washington 98104-1798
                                                                                        (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 6 of 22




 1   was visibly unhappy when Brzycki declined to do so. O’Donohue also asked Brzycki to invite her
 2   to gatherings of Haitian people and to speak Creole with her. When Brzycki did not conform to
 3   O’Donohue’s expectations about the conduct of Haitian women, O’Donohue admonished Brzycki
 4   that she was “very Americanized,” that she was not like a typical Haitian woman, and that it was
 5   “a shame” that Brzycki did not cook Haitian food.
 6          O’Donohue soon began to micromanage Brzycki and treat her in a controlling manner that
 7   was inappropriate for Brzycki’s role as a Health Care Specialist. Prior to O’Donohue’s hire,
 8   Brzycki had worked independently and managed her own schedule in consultation with the Stroke
 9   Center directors, Dr. David Tirschwell and Dr. Kyra Becker. Nevertheless, O’Donohue began to
10   scrutinize Brzycki’s schedule and assign her time-consuming tasks that did not require an ARNP
11   license and were more appropriate for the Stroke Resource Nurse, such as answering phones,
12   managing the nurse triage in-basket, and conducting seven-day follow-up calls. These assignments
13   diverted Brzycki from her primary duties of preparing for patient visits, meeting patients,
14   managing follow-up care coordination, and documenting her patient visits in chart notes.
15          O’Donohue also frequently interrupted Brzycki’s work by entering her office without
16   knocking or by banging on Brzycki’s office door. She threatened Brzycki’s job when she did not
17   respond immediately to two non-urgent pages. O’Donohue’s insistence that Brzycki attend certain
18   non-mandatory meetings (at the expense of patient care) and be at her beck and call restricted
19   Brzycki’s role and the terms and conditions of her job.
20          In September 2016, Brzycki invited O’Donohue to attend a birthday party for Merveus’s
21   child. Merveus is also of Haitian national origin, and other Haitian individuals attended the party.
22   When pizza was served at the party instead of Haitian food, O’Donohue was visibly upset.
23          By mid-October, Brzycki began to seek alternative places on the Harborview campus
24   where she could work quietly and without interruption. Nevertheless, she was always accessible
25   by cell, and she notified the Stroke Resource Nurse and Stroke Program Coordinator where she
26   would be when she worked outside of the Stroke Center Office.
27

     PLAINTIFF’S TRIAL BRIEF - 6                                                FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 7 of 22




 1   C.     O’Donohue initiates an investigation of Brzycki.
 2          Brzycki repeatedly tried to explain her understanding of her role and priorities as Stroke
 3   HCS to O’Donohue. O’Donohue, however, dismissed her concerns, and told her to “just do your
 4   job,” and “stop questioning everything.” Frustrated, Brzycki began to reach out to her higher-level
 5   managers for help. On November 3, Brzycki emailed Hare to seek help clarifying to O’Donohue
 6   her priorities and her ability to manage her own time. In her email, she disclosed that she
 7   sometimes punched out and continued working in order to avoid being reprimanded for accruing
 8   overtime. Hare simply told Brzycki to “engage with” O’Donohue.
 9          When she had not received a substantive response to her request for help from Hare by
10   November 14, Brzycki emailed Paananen for assistance. She again disclosed that she was doing
11   work off the clock in order to avoid accruing overtime. Paananen did not respond to her email.
12          During this period, Brzycki began to experience effects of stress resulting from her
13   discriminatory work environment, including insomnia and dizziness. On November 14, she
14   reached out to UW Carelink and received contact information for a counselor. She began to see
15   counselor Reid Stell regarding her workplace stress on November 23.
16          On November 17, O’Donohue gave Brzycki a letter informing her that an investigation had
17   been initiated regarding “discrepancies in [her] attendance and hours of work, and concerns with
18   [her] work performance.” Brzycki was upset and humiliated when she received the letter. Before
19   receiving this letter, Brzycki was unaware that O’Donohue had concerns about her attendance and
20   hours of work. Although O’Donohue and Brzycki had disagreed about prioritization of patient care
21   and meetings, O’Donohue had never explicitly discussed with Brzycki her expectations for
22   Brzycki’s work hours, attendance, or job priorities.
23          Unknown to Brzycki, O’Donohue had begun documenting Brzycki’s conduct months
24   prior, in mid-September, and had initiated an investigation. Although O’Donohue had identified
25   what she believed were discrepancies between Brzycki’s clock-in time and arrival at work as early
26   as September, O’Donohue did not give Brzycki the professional courtesy of discussing her
27

     PLAINTIFF’S TRIAL BRIEF - 7                                                FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 8 of 22




 1   concerns directly with her. Instead, she began to collect a dossier of information about Brzycki
 2   which she shared with Balch and others.
 3          Brzycki told O’Donohue that she intended to file a complaint of discrimination with
 4   UCIRO. On November 18, Brzycki emailed UCIRO to complain that O’Donohue had been
 5   subjecting her to “bullying and discrimination.” Brzycki also submitted a written complaint
 6   regarding O’Donohue’s treatment of her to Hare and Paananen. She alleged that she had been the
 7   subject of “prejudice” and of a punitive culture in the Stroke Center.
 8          On November 21, Brzycki met with UCIRO investigator Beth Louie about her complaint.
 9   Brzycki reported that she was concerned that O’Donohue was discriminating against her on the
10   basis of her national origin. She told Louie that she believed O’Donohue expected her to conform
11   to the stereotype that Haitian women are submissive. Louie dismissed Brzycki’s concerns as a
12   likely “misunderstanding” with her manager. Brzycki received no further follow-up from UCIRO
13   and did not learn until discovery in this case that Louie had closed her complaint as “outside of
14   purview.”
15          On November 29, Brzycki and her Union representative Sabrina Snow met with interim
16   Human Resources Consultant Kim Francis regarding Brzycki’s complaint to Hare and Paananen
17   about O’Donohue’s conduct. Francis was serving as Human Resources Consultant in a temporary
18   capacity; her ordinary role was as a Leave Specialist responsible for managing employees’
19   disability leaves and accommodations. Francis had not received any training on conducting
20   investigations and has acknowledged that her investigation of Brzycki’s complaint may have been
21   her first investigation. Brzycki told Francis that she believed that O’Donohue was stereotyping her
22   based on O’Donohue’s experience in Haiti and was treating her negatively based on her race.
23   Francis, however, failed to document Brzycki’s concerns about race and national origin
24   stereotyping in her notes.
25          The investigation of Brzycki initiated by O’Donohue proceeded in December 2016. The
26   first of three investigatory interviews took place on December 5. Brzycki was again represented
27

     PLAINTIFF’S TRIAL BRIEF - 8                                                 FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                               SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
              Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 9 of 22




 1   by Snow. The interview was primarily conducted by O’Donohue, who used an accusatory tone
 2   while questioning Brzycki and frequently interrupted Brzycki’s attempts to answer. During the
 3   meeting, Brzycki stated that the investigation would not have happened if she were not Black.
 4   Brzycki learned during the interview that O’Donohue had accused her of stealing time and being
 5   unavailable at work. She also learned for the first time that although she was a salaried employee,
 6   she was not allowed to clock in remotely, work unpaid hours, or work on patient matters at home.
 7   Once she was notified of these policies, she stopped working from home or working unpaid
 8   overtime.
 9   D.     Brzycki takes her first medical leave.
10          Shortly after the investigatory interview, Brzycki began to experience blurred vision and
11   lightheadedness. She saw her health care provider, Elizabeth Schuringa ARNP, who diagnosed
12   high blood pressure, panic disorder, and anxiety. Schuringa placed Brzycki on medical leave for
13   four weeks for treatment of the anxiety and panic disorder brought on by her work environment.
14   Schuringa later extended Brzycki’s leave.
15          In December, Brzycki learned that Harborview had renewed her privileges and reappointed
16   her to its Adjunct Medical Staff. She also received an email from the UW Medicine Lead
17   Compliance Analyst informing her that she had received a score of 100% on an audit of her billing
18   records. She forwarded the email about the audit results to the Stroke Center directors, her
19   managers, and Balch.
20          On January 11, 2017, while Brzycki was still on leave, Francis sent Brzycki a letter
21   claiming that Brzycki had “indicated” during their November 29 meeting that the incidents she
22   described were “likely not harassment” but instead were the result of management changes.
23   Brzycki, however, maintains that she never conceded that O’Donohue’s conduct was not
24   harassment. The letter from Francis indicates that she was “unable to substantiate allegations of
25   harassment.” This finding is unsurprising since Francis only spoke with O’Donohue and Hare
26   about Brzycki’s complaint. Francis did not interview any other witnesses as part of her
27

     PLAINTIFF’S TRIAL BRIEF - 9                                                FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 10 of 22




 1   investigation.
 2          On January 17, 2017, Schuringa released Brzycki to return to work effective February 2
 3   with a requested accommodation of “a private, quiet place to work to avoid anxiety in the
 4   workplace.”
 5   E.     Harborview continues its investigation and places Brzycki on administrative leave.
 6          After the first investigatory meeting, Union representative Snow spoke with Balch to relay
 7   Brzycki’s concerns that O’Donohue was biased against Brzycki because she did not cooperate
 8   with O’Donohue’s interest in meeting people from Haiti. Balch brushed off Snow’s concerns.
 9           O’Donohue and Balch summoned Brzycki to a second investigatory interview on February
10   13. In this interview they stated that they were adding more allegations to their investigation.
11   O’Donohue continued to interrogate Brzycki and asked for very specific details about Brzycki’s
12   activities on specific days as much as five months prior to the meeting. After the meeting, Brzycki
13   gave O’Donohue and Balch documentation of the hours that she had worked without claiming
14   overtime pay and proof that she had worked before and after clocking in.
15          The following day, on February 14, Brzycki sent an email to Hare correcting additional
16   errors in O’Donohue’s accounting of her time away from the office and again complained that
17   O’Donohue’s actions were discriminatory. That same day, Harborview placed Brzycki on paid
18   administrative leave. A third and final investigatory interview was held on February 16, while
19   Brzycki was on leave.
20   F.     O’Donohue issues Brzycki the highest step of discipline short of termination.
21          After the third investigatory interview, Brzycki heard nothing from Harborview for nearly
22   two months—an unusually long period of time in Snow’s experience. On April 7, Brzycki received
23   a packet of information that included a Step C Final Counseling Letter, along with a detailed action
24   plan and—for the first time during Brzycki’s tenure as Stroke HCS—a job description. O’Donohue
25   participated in discussions leading to the decision to issue the Step C discipline, drafted portions
26   of the Final Counseling Letter, and drafted the job description. The Step C discipline was the first
27

     PLAINTIFF’S TRIAL BRIEF - 10                                               FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 11 of 22




 1   discipline Brzycki had ever received at Harborview. By issuing Step C discipline, Harborview
 2   skipped the first two steps of the progressive discipline process set forth in the Collective
 3   Bargaining Agreement between the University and Brzycki’s union and moved directly to the step
 4   preceding termination. When she received the Final Counseling letter, Brzycki again contacted
 5   UCIRO to ask the department to revisit the allegations of discrimination that she had described in
 6   her November 18 email. Through her Union, she filed a grievance challenging the Step C discipline
 7   as contrary to just cause.
 8          Brzycki returned to work from administrative leave on April 18. Her return to work was
 9   brief, however, because she was deeply distraught that O’Donohue had issued the Step C
10   discipline. When she started having panic attacks at work, she saw health care provider Rachel
11   Sternoff, ARNP, who placed Brzycki on medical leave beginning April 26 through July 1 for
12   treatment for “increased anxiety, panic attacks, and elevated blood pressure associated with work.”
13          Brzycki filed EEOC Charge No. 551-2017-01080 in April 2017, alleging discrimination
14   on the basis of her race and national origin and retaliation for making complaints of discrimination.
15   O’Donohue, Hare, and Balch received notice of the EEOC charge on April 27, 2017.
16   G.     O’Donohue issues an unworkable part-time schedule as an “accommodation.”
17          In late June, Sternoff released Brzycki to return to work on July 1 on a reduced schedule
18   of twenty hours per week for two months. In the Family and Medical Leave Certification in which
19   she requested the part-time schedule, Sternoff wrote that Brzycki “was having anxiety with panic
20   attacks and elevated blood pressure associated with work stress. Anxiety has affected her work,
21   sleep, blood pressure and quality of life.” No one from the University reached out to Sternoff to
22   seek clarifications regarding her request for a part-time schedule.
23          On June 30, O’Donohue emailed Brzycki a schedule that purported to satisfy the part-time
24   20 hour per week schedule Sternoff recommended. O’Donohue developed the schedule without
25   any input from Brzycki.
26          Brzycki responded to O’Donohue’s email in detail, copying Kim Francis, who was then
27

     PLAINTIFF’S TRIAL BRIEF - 11                                                   FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                                  SUBIT & THOMAS LLP
                                                                           Suite 1200 Hoge Building, 705 Second Avenue
                                                                                  Seattle, Washington 98104-1798
                                                                                           (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 12 of 22




 1   working as a Leave Representative and was therefore responsible for managing disability
 2   accommodations. Brzycki stated that she could not see six patients on a clinic day at a part-time
 3   schedule when she typically saw five patients on a clinic day while working full-time. She also
 4   requested advanced warning of meetings with managers and the presence of a Union representative
 5   at those meetings. Although Brzycki offered alternatives to the proposed schedule, O’Donohue
 6   flatly refused to consider Brzycki’s request for changes. Instead, she declared that the proposed
 7   part-time schedule was “not up for negotiation.” She removed Francis from her email responding
 8   to Brzycki.
 9          Brzycki returned to work on July 5. O’Donohue repeatedly threatened Brzycki’s job when
10   she tried to raise concerns about her workload or her health. On July 11, Brzycki was unable to
11   complete and document appointments with six patients within the five-hour workday. She worked
12   over seven hours that day, contrary to the work restrictions placed by her medical provider.
13          The next day, July 12, O’Donohue directed Brzycki to cancel a pre-scheduled appointment
14   with Stell and verbally threatened her with disciplinary action if she attended her appointment. On
15   July 12, Stell placed Brzycki on medical leave due to her anxiety. Brzycki complained to Director
16   of Medical Centers Human Resources Jennifer Petriz that O’Donohue’s non-negotiable part-time
17   schedule was retaliatory.
18          Petritz reached out to O’Donohue for information about how O’Donohue had developed
19   the schedule. O’Donohue responded, describing to Petritz her purported justifications for the non-
20   negotiable schedule. These “justifications” were based on improper considerations, incorrect
21   assumptions, and falsehoods rather than on determining an effective accommodation for Ms.
22   Brzycki. On July 19, Petritz emailed Brzycki and informed her that she had concluded that
23   O’Donohue’s schedule was “fair and reasonable.” Brzycki responded and informed Petritz that
24   she believed that O’Donohue had retaliated against her and “set her up for failure” by imposing
25   the schedule.
26

27

     PLAINTIFF’S TRIAL BRIEF - 12                                               FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 13 of 22




 1   H.     Brzycki’s resignation.
 2          On July 19, while on leave, Brzycki completed an intake interview with UCIRO
 3   investigator Alina McLauchlan regarding her complaints of discrimination and retaliation. UCIRO
 4   finally opted to proceed with an investigation. UCIRO notified O’Donohue and Hare of Brzycki’s
 5   complaint on August 9.
 6          On August 15, Brzycki attempted to return to work, but Hare sent her home. The next day,
 7   Brzycki filed EEOC Charge No. 551-2017-01858, alleging failure to accommodate, discrimination
 8   on the basis of disability, and retaliation for filing her May 2017 EEOC charge.
 9          During summer and fall 2017, Brzycki applied for ARNP positions elsewhere in the UW
10   Medicine system in an effort to remove herself from O’Donohue. Her attempts to transfer,
11   however, stalled. As Defendants’ witnesses have acknowledged, an employee’s receipt of Step C
12   Final Counseling discipline can prevent the employee from transferring to another department
13   within UW Medicine.
14          In September, Brzycki received a conditional offer to work as an ARNP at the Veterans
15   Affairs Puget Sound Healthcare System in Seattle. The offer was conditional on Brzycki’s
16   successful completion of a background check and credentialing process which could last several
17   months. Although she wanted desperately to remain at Harborview, Brzycki feared further
18   discrimination and retaliation and, therefore, tentatively accepted the VA’s offer. While her
19   credentialing with the VA was in process, Brzycki continued to work with Stell to submit multiple
20   requests to Harborview for a transfer as an accommodation for her anxiety. Brzycki returned to
21   work briefly in November 2017 but was again consumed by anxiety and returned to medical leave.
22          By mid-November, Harborview gave Brzycki notice that it would not offer her a transfer
23   to another department as an accommodation. Upon learning Harborview’s decision, Brzycki
24   concluded that she had no other option to protect her health but to leave Harborview. Brzycki
25   resigned her position at Harborview in late November 2017 and began working at the VA in
26   January 2018.
27

     PLAINTIFF’S TRIAL BRIEF - 13                                              FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                             SUBIT & THOMAS LLP
                                                                      Suite 1200 Hoge Building, 705 Second Avenue
                                                                             Seattle, Washington 98104-1798
                                                                                      (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 14 of 22




 1                                   III.    ISSUES FOR TRIAL

 2   A.     The University discriminated against Brzycki on the basis of her race and/or national
            origin in violation of Title VII and the WLAD.
 3
            In order to prevail at trial on her discrimination claim under Title VII, Brzycki must
 4
     demonstrate, by a preponderance of the evidence, that her race and/or national origin was a
 5
     motivating factor in the employer’s decision to take an adverse employment action against her.
 6
     Ninth Circuit Model Civil Jury Instruction No. 10.3. To prevail on her discrimination claim under
 7
     the WLAD, Brzycki must demonstrate, by a preponderance of the evidence, that her race and/or
 8
     national origin was a substantial factor motivating the employer’s decision to take an adverse
 9
     employment action against her. Scrivener v. Clark College, 181 Wn.2d 439, 446-47, 334 P.3d 541
10
     (2014); Washington Pattern Jury Instructions—Civil § 330.01. Under both state and federal
11
     disparate treatment law, an adverse employment action is one that materially affects the
12
     compensation, terms, conditions, or privileges of employment. Davis v. Team Elec. Co., 520 F.3d
13
     1080, 1089 (9th Cir. 2008); Kirby v. City of Tacoma, 124 Wn.App. 454, 98 P.3d 827 (2004).
14
            Brzycki will prove at trial that the Step C Final Counseling was an adverse employment
15
     action for purposes of her discrimination claim. In connection with the Step C Final Counseling,
16
     Defendants imposed a detailed action plan which changed key aspects of her work conditions such
17
     as the amount of time allotted to prepare for and document patient visits, her work responsibilities,
18
     and the duration of her patient appointments. The Step C discipline also limited Brzycki’s ability
19
     to transfer to another department within UW Medicine.
20
             Brzycki will also prove that her race, her national origin, or a combination of the two were
21
     a substantial and motivating factor in the University’s decision to impose the Step C Final
22
     Counseling. Employment decisions based on stereotypes constitute unlawful intentional
23
     discrimination. See Price Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989). A plaintiff need not
24
     prove that the employer had ill will or malice toward her protected class in order to prevail on a
25
     discrimination claim. E.E.O.C. v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1283-84 (11th Cir. 2000).
26
     Here, O’Donohue’s experiences living and working in Haiti led her to adopt cultural references
27

     PLAINTIFF’S TRIAL BRIEF - 14                                                FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                               SUBIT & THOMAS LLP
                                                                        Suite 1200 Hoge Building, 705 Second Avenue
                                                                               Seattle, Washington 98104-1798
                                                                                        (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 15 of 22




 1   and stereotypes of Haitian women as cooks or servants, which are stereotypes against which she
 2   measured Brzycki’s conduct as a Black and Haitian woman. O’Donohue repeatedly asked Brzycki
 3   to cook for her and made comments relating to Brzycki’s national origin. When Brzycki refused
 4   to cook for O’Donohue and did not conform to O’Donohue’s expectations, O’Donohue began to
 5   micromanage Brzycki and scrutinize her whereabouts. Rather than treat Brzycki as a professional
 6   and meet with her to discuss her concerns about Brzycki’s work, O’Donohue assembled a dossier
 7   of information about Brzycki and initiated the investigation that led to the Step C discipline. As a
 8   result, the jury will find that O’Donohue’s discriminatory intent influenced the investigation and
 9   the decision to impose serious discipline and was, as a result, a substantial and/or motivating factor
10   in the University’s decision to impose the Step C discipline.
11
     B.     The University retaliated against Brzycki for engaging in activity protected under
12          Title VII and the WLAD.

13          To establish a claim of retaliation under the WLAD, the plaintiff has the burden of showing

14   that she engaged in a statutorily protected activity and that this was a substantial factor in the

15   employer’s decision to take an adverse employment action. See Washington Pattern Jury

16   Instruction—Civil § 330.05. Under Title VII, she must prove that her protected activity was a but-

17   for cause of the employer’s decision to take an adverse action. See Ninth Circuit Model Civil Jury

18   Instruction No. 10.08. Under both state and federal law, a plaintiff may prove that she engaged in

19   protected conduct if he or she had a reasonable belief that the facts complained about constituted

20   an unlawful employment practice. Moyo v. Gomez, 40 F.3d 982, 984 (9th Cir 1994) (“The

21   reasonableness of [Plaintiff’s] belief that an unlawful employment practice occurred must be

22   assessed according to an objective standard - one that makes due allowance, moreover, for the

23   limited knowledge possessed by most Title VII plaintiffs about the factual and legal bases of their

24   claims. We note again that a reasonable mistake may be one of fact or law”); Estevez v. Faculty

25   Club of Univ. of Wn., 129 Wn. App. 774, 798 (2005); see also WPI 330.05.

26          Here, Brzycki will prove that she repeatedly engaged in protected activity by making

27   complaints of what she reasonably believed to be discrimination on the basis of her race and

     PLAINTIFF’S TRIAL BRIEF - 15                                                 FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                                SUBIT & THOMAS LLP
                                                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                                Seattle, Washington 98104-1798
                                                                                         (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 16 of 22




 1   national origin to her managers and UCIRO. These complaints include her 2015 complaints
 2   regarding her then-manager Vicki Johnson’s conduct; her November 2016 complaint that
 3   O’Donohue’s conduct was prejudicial and bulling; her comments during the investigation
 4   meetings that she would not have been subjected to the intense investigation that led to the Step C
 5   discipline if she had not been Black; her February 14, 2017 email complaining that the
 6   investigation process was discriminatory; her filing of EEOC complaints alleging discrimination,
 7   retaliation, and failure to accommodate in April and August 2017; her July 19, 2017 email to
 8   Petritz; her UCIRO complaint; and her verbal complaints to her managers in the months following
 9   the issuance of the April 2017 Step C Final Counseling.
10          The evidence at trial will also show that Brzycki’s managers repeatedly took adverse
11   actions against her based on her protected activity. An adverse action in the context of a retaliation
12   claim is one that a reasonable employee would have found materially adverse, which means it
13   might have dissuaded a reasonable worker from making or supporting a charge of discrimination.
14   See Ninth Circuit Model Civil Jury Instruction No. 10.10; Washington Pattern Jury Instruction—
15   Civil § 330.06. Here, the University conducted an investigation of Brzycki between November
16   2016 and April 2017 that did not follow usual processes for communication with the Union. In
17   February 2017, the University placed Brzycki on paid administrative leave the day after she
18   complained that the investigation was discriminatory. In April 2017, the University imposed the
19   most severe form of discipline short of termination and imposed a strict action plan. In July 2017,
20   O’Donohue imposed an impossible part-time schedule as a purported “accommodation,” refused
21   to engage in the interactive process with respect to that accommodation, and threatened Brzycki
22   when she raised concerns about that schedule. The University’s representatives took these actions
23   in close temporal activity to Brzycki’s protected activities. The jury will find that Brzycki’s
24   protected activities were a substantial factor in and a but-for cause of the University’s decisions to
25   take adverse actions against Brzycki.
26

27

     PLAINTIFF’S TRIAL BRIEF - 16                                                 FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                                SUBIT & THOMAS LLP
                                                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                                Seattle, Washington 98104-1798
                                                                                         (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 17 of 22




     C.     Defendants failed to reasonably accommodate Ms. Brzycki’s disabilities in July 2017
 1
            in violation of the WLAD.
 2          Under the WLAD, an employee is entitled to a reasonable accommodation if she (1) has
 3   “an impairment that is medically recognizable or diagnosable or exists as a record or history;” (2)
 4   the employee gave the employee “notice of the impairment” or “no notice was required to be given
 5   because the employer knew about the employee's impairment;” and (3) “the impairment had a
 6   substantially limiting effect on his ability to “perform his job” or “access equal benefits of
 7   employment.” WPI 330.33. In such cases, if the employee “would have been able to perform the
 8   essential functions of the job in question with reasonable accommodation;” and the employer fails
 9   to reasonably accommodate the impairment, the company is liable for failure to accommodate. See
10   id.
11          Here, there is no genuine dispute of fact that Brzycki was disabled within the meaning of
12   the WLAD and that she placed the University on notice of her need for accommodation. Her
13   health care providers—Schuringa, Sternoff, and Stell—all informed the University that Brzycki
14   suffered from anxiety that affected her ability to work. Brzycki anticipates that she will ask the
15   Court to instruct the jury that these elements of her failure to accommodate claim have been proven
16   as a matter of law at the close of Defendants’ evidence.
17          Further, Brzycki will prove at trial that the University failed to reasonably accommodate
18   her by providing a reasonable clinic schedule in response to the concerns she expressed on June
19   30, 2017. Examples of reasonable accommodations include adjustments in job duties, work
20   schedules, or scope of work. WAC 162-22-065(2). “As long as a reasonable accommodation
21   available to the employer could have plausibly enabled a handicapped employee to adequately
22   perform his job, an employer is liable for failing to attempt that accommodation.” Kimbro v. Atl.
23   Richfield Co., 889 F.2d 869, 879 (9th Cir. 1989) (analyzing reasonable accommodation claim
24   under the WLAD)). Here, the University flatly refused to engage in the interactive process to
25   discuss reasonable accommodations for Brzycki’s disability after Brzycki placed its employees on
26   notice of her concerns about O’Donohue’s schedule. The University could have reached out to
27

     PLAINTIFF’S TRIAL BRIEF - 17                                               FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 18 of 22




 1   Brzycki to better understand her need for accommodations, and it could have reduced Brzycki’s
 2   Tuesday clinic schedule and continued its practice of having the Neurology ARNPs cover a subset
 3   of the patients. Instead, O’Donohue and the University provided an unworkable schedule and set
 4   Brzycki up to fail.
 5          The University is expected to argue at trial that it had no duty to accommodate Ms. Brzycki
 6   because she was unable to perform the essential functions of her position with or without
 7   reasonable accommodation. An essential function is “a job duty that is fundamental, basic,
 8   necessary and indispensable to filling a particular position, as opposed to a marginal duty divorced
 9   from the essence or substance of the job.” See WPI 330.37. There is no real dispute that Brzycki
10   would have been able to perform the essential functions of her position, including seeing stroke
11   patients, attending rounds and meetings, attending to her clinical responsibilities, and participating
12   in stroke education, if the University had met its duty to accommodate her disability.
13   D.     Damages
14          Brzycki will seeking an award at trial of general damages to compensate her for the
15   significant emotional harms she suffered as a result of the discrimination and retaliation she
16   experienced at Harborview. Brzycki’s husband, her counselor and Bryzcki herself will provide
17   testimony about the anguish, anxiety, embarrassment, emotional distress, fear, humiliation, injury
18   to reputation, betrayal, personal indignity, and loss of enjoyment of life that she suffered at
19   Harborview. The value of those damages is a question for the jury to decide based on evidence
20   presented about the effects on her physical and mental health and her activities, along with the
21   severity and duration of those effects. Brzycki is also seeking an award of back pay and lost
22   benefits for the time periods when she had to go on unpaid medical leave after exhausting all of
23   her paid medical leave as a direct result of Defendant’s actions and unlawful treatment of her.
24          In addition, Brzycki will seek an award post-trial of reasonable attorney’s fees and costs
25   pursuant to 42 U.S.C. § 12205, RCW 49.60, and RCW 49.48, in addition to prejudgment interest
26   at the statutory rate. Finally, Brzycki intends to seek an award to adjust for the increased tax
27

     PLAINTIFF’S TRIAL BRIEF - 18                                                 FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                                SUBIT & THOMAS LLP
                                                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                                Seattle, Washington 98104-1798
                                                                                         (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 19 of 22




 1   liability she may incur due to any recovery of the above described damages pursuant to Blaney v.
 2   Int’l Ass’n of Machinists & Aerospace Workers, 151 Wn.2d 203, 87 P.3 757 (2004).
 3                 IV.     ADDITIONAL PRE-TRIAL PROCEDURAL MATTERS
 4
     A.     Plaintiff and her witnesses may testify about their reasonable inferences that
 5          O’Donohue (and others) were motivated by discrimination.

 6          Brzycki and her witnesses should be permitted to testify at trial about their reasonable

 7   inferences that the actions of O’Donohue and other University managers and employees were

 8   motivated by discrimination or by retaliation. Courts have admitted lay witness testimony

 9   regarding inferences of discrimination rationally drawn from the witness’s perception. See

10   Lightfoot v. Union Carbide Corp., 110 F.3d 898, 911 (2d Cir. 1997) (lay witness’s testimony that

11   he believed age discrimination was a factor in adverse employment action was rationally based on

12   his perceptions that the employer preferred younger employees); Gossett v. Oklahoma ex rel. Bd.

13   Of Regents for Langston Univ., 245 F.3d 1172, 1179 (10th Cir. 2001) (affidavit of lay witness

14   asserting adverse employment action was based on gender discrimination was improperly

15   excluded because it was rationally based on her perceptions). Here, testimony by Brzycki and her

16   witnesses regarding their reasonable inferences of discrimination and retaliation will be based on

17   their own personal observations of the conduct of O’Donohue and other University employees.

18   This testimony should be admitted.

19   B.     The Court should exclude undisclosed expert opinions regarding Brzycki’s
            endocrinologist records.
20
            Brzycki anticipates that the University will attempt to elicit testimony from its expert
21
     witness, Dr. Russell Vandenbelt, regarding records of Brzycki’s treatment by her endocrinologist.
22
     This testimony should be excluded. Federal Rule of Civil Procedure 26(a)(2)(A) requires that
23
     expert witnesses must either prepare a detailed written report under Rule 26(a)(2)(B) or, if not
24
     required to provide a written report, the party must disclose: “(i) the subject matter on which the
25
     witness is expected to present evidence under Federal Rule of Evidence 702, 703, or 705; and (ii)
26
     a summary of the facts and opinions to which the witness is expected to testify. If a party fails to
27

     PLAINTIFF’S TRIAL BRIEF - 19                                               FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                              SUBIT & THOMAS LLP
                                                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                                              Seattle, Washington 98104-1798
                                                                                       (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 20 of 22




 1   provide information required by Rule 26(a), the party is not allowed to use that information at trial,
 2   unless failure to provide the information was substantially justified or is harmless. Fed. R. Civ. P.
 3   37(c)(1); see Medvedeva v. Kirkland, No. C14-7RSL, 2015 WL 11233200, at *1 (W.D. Wash.
 4   Aug. 21, 2015).
 5          Here, Brzycki agreed to submit to a medical examination by Vandenbelt on September 17,
 6   2019. Vandenbelt provided his expert report on October 9, 2019. On November 5, 2019, following
 7   the depositions of Brzycki’s treating providers Sternoff and Schuringa, the University requested
 8   copies of records from Brzycki’s endocrinologist. Brzycki promptly requested the records and
 9   provided them to the University. Four months have now passed since Brzycki produced these
10   records. If University intended to have Vandenbelt testify regarding Brzycki’s endocrinologist
11   records, it had fourt months in which to supplement Vandenbelt’s expert disclosure. It has not done
12   so. It would be prejudicial to Brzycki to now allow Vandenbelt to testify at trial regarding the
13   endocrinologist records.
14          Similarly, the University should not be permitted to elicit testimony from Brzycki’s treating
15   providers Schuringa and Sternoff regarding the endocrinologist records. A treating provider cannot
16   testify about matters beyond her personal knowledge or about opinions that were not formed
17   during the course of treatment without first providing an expert report under Rule 26(a)(2).
18   Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 826 (9th Cir. 2011). Because the
19   treating providers did not review Brzycki’s endocrinologist records at the time of treatment and
20   did not provide an expert report, testimony about those records should be excluded.
21                                         V.      CONCLUSION
22          The evidence at trial will show that the University discriminated against Brzycki on the
23   basis of her race and/or national origin in violation of Title VII and the WLAD; retaliated against
24   her in violation of Title VII and the WLAD, and failed to accommodate her in violation of the
25   WLAD. Brzycki values this opportunity to appear before this Court, to have the evidence fairly
26   evaluated, and to have a just outcome reached by the jury.
27

     PLAINTIFF’S TRIAL BRIEF - 20                                                 FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                                SUBIT & THOMAS LLP
                                                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                                Seattle, Washington 98104-1798
                                                                                         (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 21 of 22




            DATED this 8th day of April, 2020.
 1

 2                                      FRANK FREED SUBIT & THOMAS LLP

 3                                      /s/ Christie J. Fix
                                        Christie J. Fix, WSBA # 40801
 4

 5                                      /s/ Sean M. Phelan
                                        Sean M. Phelan, WSBA # 27866
 6                                      Suite 1200 Hoge Building
                                        705 Second Avenue
 7                                      Seattle, WA 98104
                                        Telephone: (206) 682-6711
 8                                      Facsimile: (206) 682-0401
 9                                      Email: cfix@frankfreed.com
                                                sphelan@frankfreed.com
10
                                        Attorneys for Plaintiff Marthilde Brzycki
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     PLAINTIFF’S TRIAL BRIEF - 21                                           FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                          SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                          Seattle, Washington 98104-1798
                                                                                   (206) 682-6711
             Case 2:18-cv-01582-MJP Document 96 Filed 04/08/20 Page 22 of 22




                                       CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on April 8, 2020, I electronically filed the foregoing with the Clerk of
 3   the Court using the CM/ECF system which will send notification of such filing to all
 4   counsel/parties of record. I hereby certify that no other parties are to receive notice.
 5
            DATED at Seattle, Washington on this 8th day of April, 2020.
 6

 7                                                   /s/Sarah Gunderson __________________
 8                                                  Sarah Gunderson

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

     PLAINTIFF’S TRIAL BRIEF - 22                                                 FRANK FREED
     CASE NO. 2:18-CV-01582-MJP                                                SUBIT & THOMAS LLP
                                                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                                Seattle, Washington 98104-1798
                                                                                         (206) 682-6711
